     Case 3:18-cv-00090-GEC Document 34 Filed 11/17/20 Page 1 of 1 Pageid#: 291

                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION

IRA D. SOCOL,                                          )
                                                       )
         Plaintiff,                                    )       Civil Action No. 3:18CV00090
                                                       )
v.                                                     )       ORDER
                                                       )
ALBEMARLE COUNTY SCHOOL BOARD, et al.,                 )       By: Hon. Glen E. Conrad
                                                       )       Senior United States District Judge
         Defendants.                                   )

         Upon request of counsel, and it appearing proper to do so, it is hereby

                                            ORDERED

that this case be REFERRED to the Honorable Joel S. Hoppe, United States Magistrate Judge for

the Western District of Virginia, at Charlottesville, for conduct of mediation proceedings in this

action. The parties are again advised that any information exchanged during the mediation shall be

treated on a confidential basis, and shall not be shared with any other officer of the Court.

         The United States Magistrate Judge shall schedule the mediation after consultation with the

parties. If a party believes that a meaningful mediation cannot be conducted prior to a ruling on a

dispositive motion, or until after completion of discovery, that party shall notify the mediator so that

this circumstance may be considered in scheduling the mediation. Mediation of the case shall proceed

independently of all other pretrial development. Mediation of the case shall not operate so as to

modify or stay the scheduling provisions of any pretrial order.

         The Clerk is directed to send certified copies of this Order to all counsel of record and to the

Honorable Joel S. Hoppe, United States Magistrate Judge, Charlottesville, Virginia.

         ENTER: This 17th day of November, 2020.


                                               SENIOR UNITED STATES DISTRICT JUDGE
